Title: General Orders, 5 February 1778
From: Washington, George
To: 



Head-Quarter’s V. Forge Thirsday Feby 5th 1778.
VandaliaVermont Vidona.


In Congress June 10th
Resolved, That for the future the Quarter Master or other Person drawing provision for any Regiment Corps or Detachment shall on the last day of every month make out an abstract of the number of retain’d rations due to each officer respectively and also the number of each part of a ration due to each regiment corps or detachment and deliver the same to the respective issuing Commissary who shall compare it with his books and finding it right shall certify thereon that the several charges in the abstract are just & that such a sum as he shall find to be due should be paid to the respective Pay-Masters of the Regiment Corps or Detachment who shall annex the said abstract to the Pay-Roll, that the Pay-Master or Deputy-Pay-Master General of the district may pay and he is hereby required to pay such ration abstract to the Regimental Pay-Master who is directed to pay the respective officers and soldiers and take their receipts; and when any regiment Corps or detachment or Issuing Commissary is ordered to leave a Post before the

end of a month, the ration abstracts shall be made up to the time of his or their leaving their post and certified by the Commissary as aforesaid.
It is expected that due attention will be paid to the aforegoing resolve and no abstracts for retain’d rations or back allowance to be received or deemed valid unless certified as specified therein.
